Title: From George Washington to Henry Knox, 30 December 1794
From: Washington, George
To: Knox, Henry


        
          Sir
          Philadelphia Decr 30th 1794
        
        The considerations which you have often suggested to me, and are repeated in your letter of the 28th instant; as requiring your departure from your present office, are such, as to preclude the possibility of my urging your continuance in it. This being the case, I can only wish that it was otherwise.
        I cannot suffer you, however, to close your public service without uniting with the satisfaction which must arise in your own mind from a conscious rectitude, my most perfect persuasion, that you have deserved well of your country.
        My personal knowledge of your exertions, while it authorizes me to hold this language, justifies the sincere friendship which I have ever borne for you, and which will accompany you in every situation of life. being with Affecte regard—always Yours
        
          G. Washington
        
      